Citation Nr: 0926902	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  06-22 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a left shoulder condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel




INTRODUCTION

The Veteran had active duty for training from May 1988 to 
August 1988 and active service from May 1990 to January 2000.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

The issue of entitlement to service connection for a left 
shoulder condition is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An April 2002 rating decision denied the Veteran's claim 
for entitlement to service connection for a left shoulder 
condition.  The Veteran was notified of his appellate rights, 
but did not appeal the decision.

2.  Evidence associated with the claims file after the last 
final denial in April 2002 is new evidence, and when 
considered with the previous evidence of record, it relates 
to an unestablished fact necessary to substantiate the 
Veteran's claim.


CONCLUSIONS OF LAW

1.  The April 2002 RO rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

2.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for a left 
shoulder condition, is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of (1) the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
and (3) which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008); see also 73 Fed. Reg. 23,353-6 (April 
30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

After careful review of the claims file, the Board finds that 
the letters dated in March 2005 and March 2006 fully 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this regard, these letters advised the Veteran what 
information and evidence was needed to substantiate the claim 
decided herein.  These letters also requested that the 
Veteran provide enough information for the RO to request 
records from any sources of information and evidence 
identified by the Veteran, as well as what information and 
evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  

On March 3, 2006, the Court issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006), which held that the 
VCAA notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  The March 2006 letter 
provided this notice to the Veteran.  

The Board observes that the March 2005 letter was sent to the 
Veteran prior to the February 2006 rating decision.  The VCAA 
notice with respect to the elements addressed in this letter 
was therefore timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  VCAA notice in accordance with Dingess, 
however, was sent after the initial adjudication of the 
Veteran's claim.  Nevertheless, the Board finds this error 
nonprejudicial to the Veteran.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  In this regard, the notice provided in 
the March 2006 letter fully complied with the requirements of 
38 U.S.C.A. § 5103(a) (2007), 38 C.F.R. § 3.159(b) (2008), 
and Dingess, supra, and after the notice was provided the 
case was readjudicated and a June 2006 statement of the case 
was provided to the Veteran.  See Pelegrini II, supra; 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a 
(supplemental) statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).

With respect to the Veteran's request to reopen a previously 
disallowed claim, in Kent v. Nicholson, 20 Vet. App. 1 
(2006), the Court held that in order to successfully reopen a 
previously and finally disallowed claim, the law requires the 
presentation of a special type of evidence - evidence that is 
both new and material.  The terms "new" and "material" 
have specific, technical meanings that are not commonly known 
to VA claimants.  Because these requirements define 
particular types of evidence, when providing the notice 
required by the VCAA it is necessary, in most cases, for VA 
to inform claimants seeking to reopen a previously and 
finally disallowed claim of the unique character of evidence 
that must be presented.  This notice obligation, however, 
does not modify the requirements discussed above.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In other 
words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his or her entitlement to the 
underlying claim for the benefit sought.  The Board notes 
that the March 2005 letter provided this notice to the 
Veteran.

Therefore the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence in needed.

The Board finds that VA has also fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of the Veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2008).  In this regard, 
the Veteran's service treatment records, VA treatment records 
and private treatment records are associated with the claims 
folder.  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the Veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

The Board notes that the Veteran's current claim is one of 
entitlement to service connection for a left shoulder 
impingement/tendonitis.  This claim is based upon the same 
factual basis as his original claim of entitlement to service 
connection for a left shoulder impingement/tendonitis, which 
was denied in the April 2002 rating decision.  As such, it is 
appropriate for the Board to consider this claim as a request 
to reopen the previously denied claim.  See Boggs v. Peake, 
520 F.3d 1330 (Fed. Cir. 2008).  

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105 (West 2002).  However, the Veteran may request that VA 
reopen his claim upon the receipt of 'new and material' 
evidence.  38 U.S.C.A. § 5108 (West 2002).  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  Id.  See also Hodge v. West, 
155 F.3d 1356, 1362 (Fed. Cir. 1998).  According to 38 C.F.R. 
§ 3.156(a) (2008), 'new and material' evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  
When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

At the time of the prior final denial in this matter, as 
issued in an April 2002 RO rating decision, the evidence 
under consideration consisted of the Veteran's service 
treatment records from May 1990 through January 2000 and a VA 
examination dated May 2000.  

The Veteran's initial claim of entitlement to service 
connection for a left shoulder impingement/tendonitis, was 
denied by RO rating decision dated in April 2002.  This 
rating decision indicates that the basis for the RO's denial 
was the absence of current medical evidence of a chronic left 
shoulder disability.  The Veteran did not timely appeal this 
decision; therefore, it became final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2008).  

The Veteran filed a request to reopen this claim in February 
2005.  The RO denied his request to reopen the claim in a 
February 2006 rating decision on the basis that while new 
evidence had been obtained, it was not found to be material 
as it failed to provide evidence of a current disability at 
the time of the previous denial.  The new evidence consisted 
of a February 2006 VA examination report which provided a 
diagnosis of degenerative joint disease in the left shoulder.  
The RO noted in the February 2006 rating decision that this 
new evidence did not account for the lack of a diagnosis of a 
disability in previous VA examination reports and therefore 
was not material.  Therefore, as noted above, the RO denied 
the Veteran's request to reopen the claim.  Following the 
RO's denial in February 2006, additional evidence was 
associated with the claims file, including VA treatment 
records dating from February 2006 to October 2008, and 
private MRI reports dated May 2006, February 2007, and 
September 2007.  

The Board finds that the VA treatment records dating from 
February 2006 to October 2008, and private MRI reports dated 
May 2006, February 2007, and September 2007 are both new and 
material evidence because the evidence was not previously of 
record and it addresses the question of whether the Veteran 
has a current disability.  See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  Therefore, presuming the credibility of 
the evidence submitted, the evidence discussed above is 
considered new and material.  See Justus, supra.  After 
careful consideration, the Board concludes that this newly 
received evidence relates to an unestablished fact necessary 
to substantiate the Veteran's claim; thus, it is material.  
Such evidence clearly relates to the reasons for the previous 
denial in April 2002.  As such, the Board concludes that the 
Veteran's request to reopen the previously disallowed claim 
of entitlement to service connection for a left shoulder 
condition should be granted.  38 C.F.R. § 3.156(a) (2008).


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a left shoulder 
condition, is reopened, and to this extent the claim is 
granted.


REMAND

After review of the record, the Board finds that a remand for 
further development is warranted with respect to the issue of 
entitlement to service connection for a left shoulder 
condition.  

The Board notes, that the VA treatment records dating from 
February 2006 to October 2008, and private MRI reports dated 
May 2006, February 2007, and September 2007 provide a current 
diagnosis with respect to the Veteran's left shoulder.  
Additionally, the Board notes that there are multiple 
complaints of a left shoulder injury in the service treatment 
records, including one record that diagnosed the Veteran with 
left shoulder impingement syndrome.  Therefore, the Board 
finds that the Veteran should be afforded a compensation and 
pension examination to consider the effect of the Veteran's 
in-service left shoulder impingement syndrome on his current 
left shoulder degenerative joint disease.

The Board recognizes a duty to provide a VA examination when 
the record lacks evidence to decide the Veteran's claim and 
there is evidence of (1) a current disability, (2) an in-
service event, injury, or disease, and (3) some indication 
that the claimed disability may be associated with the 
established event, injury, or disease.  38 C.F.R. § 
3.159(c)(4)(i) (2008); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  The Board acknowledges that the Veteran 
has previously been afforded compensation and pension 
examinations with regard to the issue of entitlement to 
service connection for left shoulder impingement/tendonitis, 
however the previous examinations did not address the issue 
of nexus between the Veteran's currently diagnosed left 
shoulder degenerative joint disease and the Veteran's in-
service diagnosis of left shoulder impingement syndrome.  As 
such, the Board finds that the Veteran should be afforded an 
examination to establish definitive etiology with regard to 
the Veteran's left shoulder condition.

Accordingly, the case is REMANDED for the following action:

1.	The Veteran should be afforded with an 
appropriate VA examination to determine 
the etiology of his left shoulder 
condition.  All indicated evaluations, 
studies, and tests deemed necessary 
should be accomplished and all findings 
reported in detail.  The claims file, 
to include a copy of this remand must 
be made available to the examiner for 
review, and the examination report 
should reflect that such a review was 
accomplished.  The examiner should 
address whether or not the Veteran's 
current left shoulder disorder is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not 
(i.e., probability less than 50 
percent), related to his military 
service.  The examiner should provide a 
thorough rationale for his or her 
conclusion and confirm that the claims 
file was available for review.  Please 
send the claims folder to the examiner 
for review in conjunction with the 
examination.

2.	After any additional notification 
and/or development that the RO deems 
necessary is undertaken, the Veteran's 
claims should be readjudicated.  If any 
benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided with 
a supplemental statement of the case 
(SSOC) that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issues.  An 
appropriate period of time should be 
allowed for response by the Veteran and 
his representative.  Thereafter, the 
case should be returned to the Board 
for further appellate consideration, if 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


